Name: Commission Regulation (EEC) No 3776/91 of 18 December 1991 amending Regulation (EEC) No 1780/89 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 91 Official Journal of the European Communities No L 356/43 COMMISSION REGULATION (EEC) No 3776/91 of 18 December 1991 amending Regulation (EEC) No 1780/89 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies to tender in order to prevent a substantial quantity of alcohol from being immobilized given the unlimited duration of the standing invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules on the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), and in particular Articles 2 and 3 thereof, Whereas Commission Regulation (EEC) No 1780/89 (4), as last amended by Regulation (EEC) No 270/91 (5), lays down detailed rules for the disposal of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; whereas the detailed rules on standing invita ­ tions to tender should be amended in the light of expe ­ rience gained ; Whereas the term of validity of the standing invitation to tender issued by Commission Regulation (EEC) No 2490/90 (*) was set at 13 months ; whereas the term of validity of a new standing invitation to tender should be unlimited so that the industry concerned is assured of better continuity in supply in view of the investments needed to process spirits distilled from wine ; Whereas a quantity of alcohol should be set aside for the standing invitation to tender, care being taken to avoid any disturbance of certain markets ; Whereas tenderers should be able to submit tenders by type of alcohol, by type of end use and by partial invita ­ tion to tender ; whereas the Commission should be able to accept or reject tenders by type of alcohol in order to take the value of the different qualities of alcohol into account ; Whereas in addition lots of alcohol comprising one or more vats should be specified solely in partial invitations HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1780/89 is hereby amended as follows : 1 . The following is added to Article 2 : 'If the use laid down for the alcohol is export to third countries in the form of manufactured goods, proof must be provided that during the two preceding years authorization was granted to use alcohol from third countries to manufacture under inward processing arrangements goods the same as those exported.' 2. Article 3 is replaced by the following : 'Article 3 The Commission, acting in accordance with the proce ­ dure laid down in Article 83 of Regulation (EEC) No 822/87, shall issue a standing invitation to tender covering quantities of alcohol obtained from distilla ­ tion as provided for in Articles 35, 36 and 39 of that Regulation . The quantities of alcohol awarded under this invitation to tender shall not exceed 400 000 hectolitres per year.' 3 . Article 4 is replaced by the following : Article 4 1 . The Commission shall organize partial invitations to tender in the framework of a standing invitation to tender. 2. Notices issuing partial invitations to tender shall be published in the "C" series of the Official Journal of the European Communities in the first fortnight of each quarter. Such notices shall specify :  one or more vats which constitute a lot in a given Member State ;  the quantity of alcohol, expressed in hectolitres of alcohol at 100 % vol, covererd by the partial invitation to tender ; (*) OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 163, 26. 6 . 1991 , p. 6. 0 OJ No L 346, 15. 12. 1988, p. 7. (4) OJ No L 178, 24. 6 . 1989, p. 1 . 0 OJ No L 28, 2. 2. 1991 , p. 23 . M OJ No L 281 , 12. 10 . 1990, p. 14. No L 356/44 Official Journal of the European Communities 24. 12. 91  the tendering security as referred to in Article 6 (2) and the performance guarantee as referred to in the second indent of Article 8 (2) ;  the special conditions governing the standing invitation to tender and the names and addresses of the intervention agencies concerned.' 4. The following indent is inserted as the first indent of Article 5 ( 1 ) : '  the type of goods exported if the use laid down for the alcohol is export to third countries in the form of manufactured goods,'. 5 . Article 5 (3) is replaced by the following : '3 . Tenderers may submit only one tender by type of alcohol, by type of end use and by partial invitation to tender. If a tenderer submits more than one tender by type of alcohol, by type of end use and by partial invitation to tender, none of those tenders shall be admissible .' 6 . The third subparagraph of Article 7 (4a) is replaced by the following : To that end, the Commission decision shall state the number of the vat in which the quantity of replace ­ ment alcohol is stored in agreement with the interven ­ tion agency concerned.' 7. Article 35 (1 ) is replaced by the following : * 1 . For the purposes of drawing up the notices issuing partial invitations to tender, the Commission shall send the Member States concerned a request for information specifying for each Member State concerned :  the quantity of alcohol, expressed in hectolitres of alcohol at 100 % vol, which it plans to offer for sale by tender,  the type of alcohol concerned,  the quality of alcohol, laying down maximum and minimum values for the characteristics referred to in the first and second indents of Article 29 (4) (d). Within 15 days of receiving that request, the Member States concerned shall inform the Commission of the exact location and references of the various vats of alcohol meeting the required quality criteria and containing a total quantity of alcohol not less than that referred to in the first indent of the first subparagraph, The Member States concerned shall make a balances selection between the alcohol obtained from distilla ­ tion as provided for in Article 39 of Regulation (EEC) No 822/87 on the one hand and that obtained from distillation as provided for in Articles 35 and 36 of that Regulation on the other hand.' 8 . Article 35 (3) is replaced by the following : '3 . After the information referred to in the second subparagraph of paragraphs 1 and 2 has been forwarded to the Commission, the alcohol in the vats concerned shall not be moved until a removal order relating thereto has been issued. This prohibition shall not relate to alcohol in vats not covered by the notices of invitation to tender concerned or not specified in the Commission deci ­ sion referred to in Articles 7, 15 and 23.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission